Case 19-11553-RAM Doc 29 Filed 04/16/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourls gov

im
es)

.PTET

 

Original Plan

C
[mw] Ist
L]

DEBTOR: Vivian E Gonzalez

 

Amended Plan (Indicate Ist,

 

JOINT DEBTOR:

 

¢.13 PLAN (Individual Adjustment of Debts)

CASE NO::

JOe1155

2nd. ete. Amended, if applicable)

Modified Plan (Indicate Ist. 2nd, etc. Modified, if applicable)

Bas

 

SS#: Xxx-xx- 3716

 

E NOTICES
To Debtors:

To Creditors:

To All Parties:

SS##: XXX-NX-

Plans that do not comply with local rules and judicial rulings may not be confirmable, All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13,

Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

The plan contains no nonstandard provisions other than those set out in paragraph VITT. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation ofa secured claim, set out in Section III, which may result ina Cl twetiaed (al sieeve ite
partial payment or no payment at all to the secured creditor S pert

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set 7 C ‘chide? : fa] Not included
out in Section UI ~ Se
Nonstandard provisions, set out in Section VIII [| Included [g] Not included

 

Il. PLAN PAYMENTS, LENGTII OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's

fees of 10%, b

eginning 30 days trom the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

l. $222 22

formonths | to 10 ;

 

 

 

2. $222.22 formonths [1 to_60_;
5. formonths__ito :
B. DEBTOR(S)' ATTORNEY'S FEE: CINONE [J PRO BONO
Total Fees: $3500.00 Total Paid: $2000.00 Balance Due: «$1500.00.
Payable $150.00 ‘month (Months | to 10 )

 

Il,

Applications fer compensation must be filed for all fees over and above the Court's Guidelines for C ompensation,

TREATMENT OF SECURED CLAIMS

Allowed fees under LR 2016-I(B)(2) are itemized below:
$3,500 Chapter 13 Case, |

A. SECURED CLAIMS: [B] NONE
[Retain Liens pursuant to 11 U.S.C, §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

B. VALUATION OF COLLATERAL:

[ij] NONE

C. LIEN AVOIDANCE [im] NONE

D, SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay reliefin this section shall not reevive a
distribution fom the Chapter 13 Trustee.

[a] NONE

LF-31 (rev. 103/17)

Page | of 3
IV.

VIL

VII.

VITT.

E.

Case 19-11553-RAM Doc 29 Filed 04/16/19 Page 2of3

 

Debtor(s): Vivian E Gonzalez Case number: 19-1 1553

DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fom the Chapter 13 Trustee.
[_] NONE
[@) The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor (s) request that upon

confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vohiele, ele.)
Chase Bank 3693 13431 SW 102 Lane Miami, FL 33186

1.
Mini Financial Services 7887 2015 Mini Cooper

2,

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. $507 and 11 U.S.C. § 1322(a)(4)]

A.
B.
c.
D.

ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE; [Bf] NONE
INTERNAL REVENUE SERVICE: [i] NONE

DOMESTIC SUPPORT OBLIGATION(S): [i] NONE

OTHER: [B] NONE

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

A, Pay $50.00 ‘month (Months 1 to 10 )

Pay $200.00 ‘month (Months II to 60)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. (J If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: — [im] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322,

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by ¢ any creditor lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

Name of Creditor Collateral

[1] NONE

[w] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be

terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Acct. No. (Last 4 Digits) Assume/Reject

Bmw Financial Services 2016 BMW 5192

_ [J] Assume [ii] Reject

 

INCOME TAX RETURNS AND REFUNDS: [7] NONE

[a] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) com ply with S21¢

) [-4 onan
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for oe the

Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the dehtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income, [Miami cases]

NON-STANDARD PLAN PROVISIONS [@] NONE

LF-31 (rev. 10/3/17)

Page 2 of 3
Case 19-11553-RAM Doc 29 Filed 04/16/19 Page 3of3

Debtor(s): Vivian E Gonzalez Case number: 19-11353_

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

I declare that the foregoing chapter [3 plan is true and correct under penalty of perjury.

/s/ Vivian E Gonzalez Debtor 4/16/2019 Joint Debtor
Date Date

 

Vivian E Gonzalez

.s/ Ricardo Corona, Esq. 4/16/2019
Attorney with permission to sign on Date
Debtor(s)' behalf

 

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-3f (rev. 10/3/17) Page 3 of 3
